Citation Nr: 0938050	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-29 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1961 to September 1965.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision by the Togus Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD and assigned a 30 percent disability 
rating effective January 14, 2004.  In October 2005, the 
Veteran testified at a Decision Review Officer (DRO) hearing; 
a transcript of that hearing is of record.  


FINDING OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  Throughout the appeal period the Veteran's PTSD is 
manifested by occupational and social impairment with 
disturbances of motivation and mood and difficulty in 
establishing occupational and social relationships.  
Occupational and social impairment, with deficiencies in most 
areas; impairment in thought process; near-continuous panic 
or depression affecting the ability to function 
independently; spatial disorientation; unprovoked 
irritability with periods of violence; evidence of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; and 
neglect of personal appearance and hygiene have not been 
shown. 


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In this case, in a February 2004 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, a March 2006 notice letter informed the Veteran 
as to disability ratings and effective dates.

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and private and VA 
treatment records and exam reports. Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so. Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.   
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Factual Background, Criteria, & Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected PTSD has been assigned a 30 
percent disability rating under the General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130, Code 9411).  He 
essentially contends that a higher rating is warranted.

Under Code 9411, a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores. See 38 
C.F.R. § 4.130 (2007).  Accordingly, a certain GAF score does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In the instant case, the Board finds that the Veteran meets 
the criteria for a 50 percent disability rating under DC 
9411.  In conjunction with the current appeal, a February 
2004 Crisis Evaluation Report noted that the Veteran 
presented with suicidal ideations, hopelessness, and severe 
depression.  He admitted to daily alcohol use.  He was not 
willing to go into any kind of facility for treatment of 
depression or prevention of suicide attempt.  He was dressed 
in clean and appropriate clothing and appeared physically 
healthy despite 42 years of chronic alcohol use.  He made 
appropriate eye contact and displayed no psychomotor 
agitation.  His speech was unremarkable.  His affect was 
congruent with mood (depressed).  He was alert.  He was not 
able to concentrate.  He was aware of time, place, and 
person.  His short term memory was poor.  His intermediate 
and long term memory, insight, and judgment were normal.  He 
denied current or past hallucinations.  He had a maximum of 
4-5 hours of sleep a night.  He admitted to thoughts of 
suicide with no specific plans.  He had no previous suicide 
attempts and was willing to remain safe if he was not alone.  
He never received treatment for depression and was not taking 
medication.  There was no presence of risk of harm to others.  
He indicated that he had a close relationship with his sister 
and with his mother until her death two years ago.  He was 
not close to his father.  He was diagnosed with recurrent 
major depressive disorder.  

The Board recognizes that Tamarack Family Services treatment 
records, dated in May 2004 noted that the Veteran lived alone 
in his home for the past several years.  His last primary 
relationship was in 1987.  Behavioral observations revealed 
that that the Veteran was an affable, suspicious man.  He had 
an agitated affect, pressured speech and some difficulty with 
focus.  It was noted that virtually all of his personal 
relationships failed.  His multi-axial assessment included 
Axis I:  PTSD, alcohol dependence (early partial remission), 
and poly substance dependence; Axis IV:  lack of employment, 
no primary relationship and no social system; and Axis V:  
GAF score of 35.  In October 2005, it was noted that the 
Veteran lived a very solitary life.  He had one or two 
acquaintances that he did not see on even a weekly basis.  He 
had not been able to maintain employment.  He had not had a 
primary relationship in over 20 years and had problems with 
anger management.  He remained alcohol free for the past 20 
months.  He had considerable struggles in his day to day 
life.  His GAF score was 41.  

Also on October 2004 VA examination, the examiner noted that 
the Veteran recently left a job doing collections for a 
couple of months, but that was the first job he had in a long 
time.  He denied any hospitalizations related to his 
psychiatric disorder.  He denied any current alcohol use and 
had been sober since February 2004.  He still continued to 
occasionally use marijuana.  He appeared adequately dressed 
and groomed.  His attitude was cooperative and attentive.  He 
reported that he had little energy and no drive.  His affect 
was generally broad and mood was congruent.  He reported 
getting 6-7 hours of sleep per night.  He did not recall any 
nightmares.  He endorsed significant feelings of anhedonia 
and stated that he lost interest in many activities that used 
to derive pleasure from such as gardening.  He reported 
periods of suicidal ideations, but did not have any current 
suicidal ideations.  His speech was within normal limits in 
rate, volume, and prosody.  There were no hallucinations or 
delusions.  His thought processes were logical, coherent, and 
goal directed.  He was alert and fully oriented.  Remote and 
recent memory for autobiographical information appeared 
generally intact.  Insight and judgment were adequate.  He 
reported that he was involved in a church and he had some 
friends who would try to get him out of the house and do 
things.  He felt anxious when he went out into public and 
generally did not like doing many social activities.  

Psychological testing revealed a high level of depressive 
symptomatology as well as some significant symptoms related 
to anxiety and anxiety related disorders, including traumatic 
stress.  The examiner noted that overall the Veteran's 
profile was more prominent for issues of depression than of 
PTSD.  However, on the FOA PTSD scale he endorsed symptoms of 
periodic intrusive thoughts, reliving traumatic events, and 
emotional and physical reactions when reminded of the 
traumatic event.  He endorsed a higher level of symptoms 
related to avoidance, including avoiding news related to the 
Iraq war, feeling distant and emotionally numb from others, 
and feelings that his future plans would not come true.  He 
also endorsed a high level of frequent symptoms of arousal 
including irritability, difficulties concentrating, 
hypervigilance, and having an exaggerated startle response.  
He indicated that these symptoms had persisted for a long 
period of time and interfered with most aspects of his life.  
His multi-axial assessment included Axis I:  Major Depressive 
Disorder; and PTSD; Axis IV:  psychological stressors, 
limited social support, and exposure to wartime stressors; 
and Axis V: GAF of 45.  The examiner noted that the GAF score 
of 45 was indicative of serious impairment in social 
functioning as well as serious symptoms of depression and 
PTSD, including periodic suicidal ideation.  The examiner 
also noted that given the periodic nature of some of the 
Veteran's PTSD symptoms one might suggest that if his 
depression were fully in remission, that his level of 
functioning, even with a diagnosis of PTSD, would be along 
the lines of a GAF score in the mid 60's that would suggest 
some mild symptoms and mild impairment of functioning 
overall.  

October 2004 to December 2005 treatment reports from Togus VA 
Medical Center (VAMC) included a June 2005 record in which 
the Veteran reported that his depression was better.  He had 
been on Mirtazapine for approximately two years.      

In a March 2005 statement from the Veteran's sister, she 
indicated that the isolated himself in numerous ways as 
demonstrated through his inability to maintain meaningful 
employment, poor intimate relationships, and increased social 
withdrawal and withdrawal from the family.  

At his October 2005 DRO hearing, the Veteran reported that he 
had nightmares, a heightened startle response, anger, anxiety 
or panic attacks, and difficulty concentrating and 
socializing with neighbors.  

After assessing the totality of the evidence, and taking into 
consideration the additional impairment from this disability 
as reflected by the subjective reports of experiencing 
suicidal ideations, hopelessness, heightened startle 
response, anger, anxiety or panic attacks, and difficulty 
with concentrating and socializing, the Board finds that, 
such symptoms more nearly approximate occupational and social 
impairment, with reduced reliability and productivity.  Also, 
on October 2004 VA examination, the examiner objectively 
found that the Veteran endorsed a higher level of symptoms 
related to avoidance, feeling distant and emotionally numb 
from others, feelings that his future plans would not come 
true, irritability, difficulties concentrating, 
hypervigilance, and an exaggerated startle response 
specifically related to his PTSD.  For these reasons, the 
Board finds that the criteria for a 50 percent rating, but no 
higher, for service-connected PTSD are met.  38 C.F.R. 
§ 4.130, Code 9411.

Although GAF scores ranged from 35 to 45, which reflected 
anywhere from serious symptoms or any serious impairment in 
social, occupational or school functioning, to major 
impairment in several areas such as work or school, family 
relations, judgment thinking, or mood, on October 2004 VA 
examination, the examiner found that if the Veteran's 
depression were in full remission his PTSD would produce a 
GAF score in the mid 60's that would suggest some mild 
symptoms and mild impairment of functioning overall.  The 
Board notes that GAF scores are only one indication of the 
severity of a given service-connected mental disorder.  
38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, 
supra.  Furthermore, in this case, the overall evidence of 
record on does not reflect that the Veteran's symptomatology 
is so severe as to merit a 70 percent evaluation.    

As noted above, a rating of 70 percent requires occupational 
and social impairment with deficiencies in most areas.  Here, 
there is no evidence that the Veteran's thought process is 
impaired.  Also he has not suffered from obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene all of which are among the 70 
percent criteria.  While the evidence shows that he has 
periodic suicidal ideations without a showing that these 
symptoms resulted in "deficiencies in most areas", the 
criteria for a 70 percent rating has not been met.  Moreover, 
the rating criteria for a 70 percent evaluation require that 
a claimant be unable to establish or maintain social 
relationships.  While the Veteran's difficulty with this 
process is noted, his social impairment more closely 
contemplates the currently assigned evaluation.  38 C.F.R. § 
4.7 (2009).  He has reported that he goes to church, has 
friends, and has a close relationship with his sister  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's PTSD 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated any periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, supra.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.


ORDER

An increased disability rating of 50 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


